UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7774


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JOSE ANGEL ROSAS-GUILLEN,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:13-cr-00291-CMC-2)


Submitted:   February 25, 2016                 Decided: March 2, 2016


Before SHEDD and    HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jose Angel Rosas-Guillen, Appellant Pro Se. Jane Barrett Taylor,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jose   Rosas-Guillen      appeals       the    district       court’s     order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction     based   on   Amendment         782     to    the     U.S.    Sentencing

Guidelines Manual.         We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.          See United States v. Rosas-Guillen, No.

3:13-cr-00291-CMC-2 (D.S.C. Oct. 26, 2015).                        We dispense with

oral    argument   because      the    facts    and       legal    contentions     are

adequately    presented    in    the    materials         before    this   court   and

argument would not aid the decisional process.



                                                                             AFFIRMED




                                         2